United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                  June 20, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                             No. 05-40658
                         Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

GABINO GALVAN-PENA, also known as Jesus Garcia,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 7:04-CR-1115-ALL
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     Gabino Galvan-Pena (Galvan) challenges his guilty-plea

conviction and sentence for illegal reentry following

deportation, in violation of 8 U.S.C. § 1326.   Galvan’s argument

that his prior burglary conviction in Texas does not qualify

as a crime of violence under U.S.S.G. § 2L1.2(b)(1)(A)(ii) is

foreclosed.    See United States v. Garcia-Mendez, 420 F.3d 454,

456-57 (5th Cir. 2005), cert. denied, 126 S. Ct. 1398 (2006).




     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-40658
                                 -2-

Galvan’s argument that this court did not properly apply the

categorical analysis of Taylor v. United States, 495 U.S. 575

(1990), is tantamount to arguing that Garcia-Mendez was wrongly

decided.    Garcia-Mendez resolved the issue raised in this case;

one panel of this court may not ignore the precedent set by a

prior panel.    United States v. Ruiz, 180 F.3d 675, 676 (5th Cir.

1999).    Because Galvan’s conviction for burglary of a habitation

was a crime of violence for purposes of § 2L1.2(b)(1)(A)(ii) and

provided a basis for the district court’s 16-level enhancement of

his offense level, this court need not address whether his prior

robbery conviction in Texas was also a crime of violence under

§ 2L1.2(b)(1)(A)(ii).

     Galvan also argues that the “felony” and “aggravated

felony” provisions of 8 U.S.C. § 1326(b)(1) and (b)(2) are

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).    His constitutional challenge is foreclosed by

Almendarez-Torres v. United States, 523 U.S. 224, 235 (1998).

Although Galvan contends that Almendarez-Torres was incorrectly

decided and that a majority of the Supreme Court would overrule

Almendarez-Torres in light of Apprendi, we have repeatedly

rejected such arguments on the basis that Almendarez-Torres

remains binding.    See United States v. Garza-Lopez, 410 F.3d 268,

276 (5th Cir.), cert. denied, 126 S. Ct. 298 (2005).       Galvan

properly concedes that his argument is foreclosed in light of
                          No. 05-40658
                               -3-

Almendarez-Torres and circuit precedent, but he raises it here to

preserve it for further review.

     AFFIRMED.